Dunn, J.
This record contains a single query, and it a simple one of pleading. An injured person and his quondam employer came to an agreement concerning the right of the one and the liability of the other under the Workmen’s Compensation Act, the agreement being approved by the Labor Commissioner. That agreement was carried out, by payments in weekly installments at first, and eventually by a so-called final settlement; the latter evidenced by an acquittance containing the recital that it was subject to review and approval by the Industrial Accident Commission. In point of time, less than two months had gone, when he of the disability filed an original petition to the Commission, for compensation; using, in so doing, a blank form prepared by that tribunal. The petitioner,' — not unlikely in sinister purpose, — failed to answer those plain and pertinent questions on the blank, truthful replies to which would have told of what had been done already in a compensatory way, by revealing the existence and whereabouts of the officially-approved agreement. However, the employer’s insurance carrier set up the agreement, in bar, by way of answer. Nevertheless, the Chairman of the Commission heard the petition on its merits. Finding the petitioner to be partially incapacitated for work, the Chairman ordered the payment of compensation, erroneously supposing section fifteen of the act as governing the situation.
Once it has the approval of the Labor Commissioner, a workmen’s act agreement has the binding force of a judgment. Maxwell’s Case, 119 Maine, 504. If, subsequently, by reason of changed conditions or otherwise, a remedy be essential, it must be had by an application for a review, entered, within the statute’s limita*506tion as to time, by any party in interest. Section 36 of the Act; Gauthier’s Case, 120 Maine, 73; Graney’s Case, 121 Maine, 500.
The original petition being inappropriate, the entry will be,

Appeal sustained.


Award set aside.


Petition dismissed.